department of the treasury internal_revenue_service washington d c date number release date cc ebeo br frev-120283-98 memorandum for district_counsel from chief branch employee_benefits and exempt_organizations subject position paper rig rentals uilc dollar_figure this is in response to your memorandum of requesting our review of a position paper prepared by the the position paper which is not case specific considers the treatment of amounts an employer pays to employees for use of the employees’ rig welding equipment these payments are commonly called rig rentals specifically you asked us to review the position paper and advise if there are any additional legal or policy issues related to the rig rentals conclusion the position paper suggests an analysis and conclusion that would apply in every case we agree that the primary issue is whether the rig rentals are wages for federal employment_tax purposes and the position paper sets forth an appropriate analysis however we cannot agree that the same conclusion will apply in every case whether the rig rentals are wages depends upon whether the rentals are paid pursuant to an accountable_plan if so paid the payments are not wages for employment_tax purposes thus the issue that must be resolved based upon the facts and circumstances of each case is whether the rig rentals are paid pursuant to an accountable_plan we recommend that the examination_division develop an appropriate case for litigation facts -2- the position paper sets forth typical facts of a rig rental arrangement in general an employer engaged in the business of specialized industrial construction will hire employee rig welders welders are highly skilled workers and when hired to perform welding services that is the only function they perform at the job site they provide all of their own equipment which generally includes a truck welder welding tanks and related items on a non-union job welders are required to provide all their own welding supplies on a union job supplies are generally provided by the employer employers compensate the welders by paying them a small hourly wage such as dollar_figure per hour and treat that amount as wages subject_to employment_taxes in addition the employer will pay the welder an additional_amount per hour such as dollar_figure to rent the employee's welding equipment the position paper specifies that the welder is paid at the end of each week when he turns in his rig ticket which reports the hours worked each day but does not indicate the expenses the welder incurred associated with his equipment thus the amount of rig rentals is based solely on hours worked the employer issues the employee two checks one for wages and one for rig rentals the amount treated as wages will be reported to the employee on form_w-2 and the rig rental if reported will be reported on form_1099 law analysis the position paper accurately discusses the applicable federal employment_tax law however for completeness in responding to your inquiry we include a discussion of the applicable law sec_62 as stated the issue is whether the rig rentals are wages for employment_tax purposes the three federal employment_taxes are the federal_insurance_contributions_act fica_taxes federal_unemployment_tax_act futa_tax and income_tax_withholding in general wages are defined for fica futa and income_tax_withholding purposes as all remuneration for employment unless otherwise excluded sec_3121 sec_3306 and sec_3401 there is no statutory exception from wages for amounts paid_by employers to employees for employee business_expenses however sec_1_62-2 provides that amounts an employer pays to an employee for employee business_expenses under an accountable_plan are excluded from the employee's gross_income are not required to be reported on the employee's form_w-2 and are exempt from the withholding and payment of -3- employment_taxes sec_31_3121_a_-3 sec_31_3306_b_-2 and sec_31_3401_a_-4 of the employment_tax regulations and sec_1_6041-3 of the income_tax regulations whether amounts are paid under an accountable_plan is governed by sec_62 which includes the provisions on employee reimbursement or other expense allowance arrangements sec_62 generally defines adjusted_gross_income as gross_income minus certain above-the-line deductions sec_62 allows an employee an above-the-line deduction for expenses paid_by the employee in connection with his or her performance of services as an employee under a reimbursement or other expenses allowance arrangement with the employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement for purposes of sec_62 if the arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or gives the employee with the right to retain any amount in excess of the substantiated expenses covered under the arrangement under sec_1_62-2 of the regulations a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it meets the three requirements of business connection substantiation and returning amounts in excess of expenses set forth in paragraphs d e and f respectively of sec_1_62-2 the three requirements if an arrangement meets the three requirements all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1 c i the regulations further provide that if an arrangement does not satisfy one or more of the three requirements all amounts paid under the arrangement are paid under a nonaccountable_plan amounts paid under a nonaccountable_plan are included in the employee's gross_income for the taxable_year must be reported to the employee on form_w-2 and are subject_to_withholding and payment of employment_taxes sec_1_62-2 sec_31_3121_a_-3 sec_31 b - b and a -4 b sec_62 of the code was enacted by the family support act of publaw_100_485 through enactment of sec_67 of the code by sec_132 of the tax_reform_act_of_1986 act publaw_99_514 c b vol the congress sharpened the distinction between the tax treatment of unreimbursed and reimbursed employee business_expenses among other changes unreimbursed employee business_expenses plus other miscellaneous_itemized_deductions generally were made subject_to a two-percent floor at the same time the congress decided to retain the above-the-line deduction treatment for reimbursements received by an employee -4- an arrangement meets the business connection requirement of sec_1_62-2 if it provides advances allowances including per_diem allowances allowances for meals and incidental expense and mileage allowances or reimbursements for business_expenses that are allowable as deductions by part vi sec_161 through sec_196 subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee sec_1_62-2 provides that the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur business_expenses described in paragraphs d or d sec_1_62-2 of the regulations provides that the substantiation requirement is met if the arrangement requires each business_expense to be substantiated to the payor the employer its agent or a third party within a reasonable period of time as for the third requirement that amounts in excess of expenses must be returned to the payor the general_rule of sec_1_62-2 provides that this requirement is met if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the expenses substantiated sec_1_62-2 provides that if a payor's reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and the regulation sections all payments made under the arrangement will be treated as made under a nonaccountable_plan revrul_68_624 employers typically rely on revrul_68_624 1968_2_cb_424 as authority for designating a portion of an employee’s compensation as a rental payment and excluding that amount from wages the question raised in revrul_68_624 is what percentage of the total amount_paid by a corporation for_the_use_of a truck and the services of a driver is allocable as wages of the driver for fica purposes the facts specify that the corporation hires a truck and driver to haul stone from its quarry to its river loading dock at a fixed amount per load and allocates one-third of pursuant to a reimbursement arrangement this rationale for allowing an above-the- line deduction to offset true reimbursement amounts does not apply in the case of nonaccountable plans under nonaccountable plans the amount received by the employee from the employer is not determined by the actual amount of expenses_incurred by the employee during the year -5- the amount_paid the employee as wages and two-thirds as payment for_the_use_of the truck the ruling holds that an allocation of the amount_paid to an individual when the payment is for both personal services and the use of equipment must be governed by the facts in each case if the contract of employment does not specify a reasonable division of the total amount_paid between wages and equipment a proper allocation may be arrived at by reference to the prevailing wage scale in a particular locality for similar services in operating the same class of equipment or the fair rental value of similar equipment although revrul_68_624 has not been obsoleted we believe it should not be relied upon to exclude rental payments for equipment from wages the analysis in rev_rul is incomplete under current law because it does not consider whether the rental payments are paid under an accountable_plan under current law the rental payments can be excluded from wages only if they are paid under an accountable_plan an employment contract that merely allocates compensation between wages and rentals will not satisfy the requirements of sec_62 to exclude employee reimbursements or other expense allowance payments from wages an employer must establish an accountable_plan case law the service has not issued any private letter rulings or technical_advice memoranda concerning whether rig rentals are wages for employment_tax purposes in addition to our knowledge no case has considered this specific issue however two recent cases trans-box systems v united_states no c-97- the u s dist lexis n d cal date appeal pending 9th cir and welch v commissioner t c memo are helpful in analyzing the rig rental issue trans-box a courier service paid its courier drivers who used their own cars to make deliveries dollar_figure per hour trans-box treated of the dollar_figure as wages subject_to employment_taxes and treated the remaining as either lease payments or vehicle expense payments the government assessed employment_taxes on the entire dollar_figure in opposing the government’s motion for summary_judgment trans-box’s primary position was that the automobile lease payments or vehicle expenses were paid under an accountable_plan and were exempt from 2in baker v barnard construction co inc wl d n m rig welders prevailed on a summary_judgment motion that they were employees for purposes of the fair labor standards act although this decision is not relevant for tax purposes it is interesting that the facts specify that the affected rig welders filed as independent contractors for tax purposes -6- employment_taxes trans-box asserted that it had substantially complied with the accountable_plan requirements in sec_62 citing 81_tc_709 trans-box raised two alternative arguments first it argued the drivers were independent contractors rather than employees for purposes of the automobile lease payments and thus not subject_to sec_62 second trans-box argued that it was entitled to relief under sec_530 of the revenue act of the government argued that trans-box had treated the drivers as employees for all purposes and the arrangement trans-box established was not an accountable_plan because the drivers were not required to substantiate their expenses or return any amounts received that exceeded their expenses the court concluded that trans-box failed to created a triable issue of fact regarding whether the drivers were at least for some purposes independent contractors the court noted that the facts in the record point to the conclusion that trans-box had treated the owner-operators as employees for all purposes it had paid the drivers hourly wages reported those on form_w-2 and not filed any forms for the automobile payments the court pointed out that trans-box's primary argument was that the drivers were employees for all purposes and that it substantially complied with the requirements of sec_62 while acknowledging that trans-box was free to argue alternative or conflicting legal arguments the court stated serious questions about the veracity of its allegations are raised because trans-box’s alternative argument relies upon conflicting versions of the material facts at issue trans-box systems v united_states u s dist lexis thus the court granted the government's motion for summary_judgment on the plaintiff's claims and summary_judgment on the government's counterclaim for recovery_of unpaid employment_taxes the court did not address the sec_530 argument although the court’s decision rests on trans-box’s failure to create a triable issue of fact on worker classification the decision is significant because the court refused to apply a substantial compliance rule to sec_62 or to allow trans- box to argue different versions of the facts 3although not asserted by the government trans-box also did not satisfy the business connection requirement sec_1_62-2 provides that the business connection is not satisfied if a payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur business_expenses -7- in welch v commissioner t c memo the tax_court held that mr welch’s equipment_leasing activities in were not passive activities mr welch a carpenter was hired by movie production companies as a construction coordinator mr welch and the production company would enter into a deal memorandum setting forth the terms of his employment including the rate that he would be paid and the rate at which he rented his equipment to the company typically an inventory of his tools and equipment would be attached to the deal memo the production company would report mr welch’s wages on a form_w-2 and the tool rentals on a form_1099 as construction coordinator he constructed movie sets hired employees arranged for the purchase of materials and furnished all the required tools he was required to purchase maintain transport and repair the tools as needed the facts also specify that in mr welch rented tools to a third party for dollar_figure for a project for which he was not the construction coordinator the court analyzed whether mr welch’s rental_activity was a rental_activity for purposes of sec_469 and concluded it was not because he provided equipment to production companies for an average period of days or less and he performed significant_personal_services in connection with making the property available for use by customers the court noted that he acquired maintained transported and repaired the tools and equipment the court concluded that mr welch provided extraordinary_personal_services and the rental of the tools and equipment by the production companies was incidental to receipt of mr welch’s services as a construction coordinator the court further held that mr welch materially participated in his business as a construction coordinator and therefore was not subject_to the loss limitations imposed by sec_469 although the tax_court was not required to decide whether the rental arrangement was an accountable_plan within the meaning of sec_62 or whether mr welch was an employee or independent_contractor the facts illustrate an arrangement for the rental of equipment that was an arms length transaction memorialized in a writing perhaps the most significant fact is that mr welch actually rented his tools to a third party that did not also employ him as the construction coordinator thus at least in that instance his rental_activity was separate from the services he performed as an employee -8- case development hazards and other considerations it is our view that the best approach to address the rig rental issue is to develop an appropriate case for litigation accordingly we make the following suggestions for case development analyzing whether a rig rental arrangement is an accountable_plan requires factual development including an understanding of the details of the arrangement -9- if you have further questions please call me at jerry e holmes
